


Exhibit 10.30

 

SEVERANCE AGREEMENT

 

dated as of April 1, 2010,

 

between

 

COBALT INTERNATIONAL ENERGY, INC.,
(the Company)

 

and

 

Michael D. Drennon
(Employee)

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01.

 

Definitions

1

 

 

 

 

ARTICLE 2

 

EFFECTIVENESS; TERM OF AGREEMENT

 

 

 

 

 

Section 2.01.

 

Effectiveness; Term of Agreement

7

 

 

 

 

ARTICLE 3

 

CERTAIN EMPLOYEE REPRESENTATIONS AND AGREEMENTS; EQUITY GRANT.

 

 

 

 

 

Section 3.01.

 

Services

7

Section 3.02.

 

Life Insurance

7

Section 3.03.

 

Equity Grant

8

 

 

 

 

ARTICLE 4

 

CONFIDENTIAL INFORMATION, INVENTIONS, BUSINESS

 

OPPORTUNITIES AND GOODWILL

 

 

 

 

 

Section 4.01.

 

Confidential Information, Inventions, Business Opportunities and Goodwill

8

 

 

 

 

ARTICLE 5

 

TERMINATION OF EMPLOYMENT AND NOTICE OF TERMINATION OF EMPLOYMENT

 

 

 

 

 

Section 5.01.

 

Termination of Employment

9

Section 5.02.

 

Notice of Termination of Employment

9

Section 5.03.

 

Deemed Resignations

9

 

 

 

 

ARTICLE 6

 

SEVERANCE BENEFITS

 

 

 

 

 

Section 6.01.

 

Death, Disability, Termination for Cause or Resignation Without Good Reason

10

Section 6.02.

 

Involuntary Termination

10

Section 6.03.

 

Death, Disability or Involuntary Termination After Agreement Termination Date

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

 

INTEREST ON LATE PAYMENTS

 

 

 

 

 

Section 7.01.

 

Interest on Late Payments

11

 

 

 

 

ARTICLE 8

 

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

 

 

 

 

Section 8.01.

 

 Gross-up Payment

12

Section 8.02.

 

Disposition of Claims

12

 

 

 

 

ARTICLE 9

 

COMPETITION

 

 

 

 

 

Section 9.01.

 

Competition

13

 

 

 

 

ARTICLE 10

 

NONDISCLOSURE OF CONFIDENTIAL AND PROPRIETARY INFORMATION

 

 

 

 

 

Section 10.01.

 

Nondisclosure of Confidential and Proprietary Information

15

 

 

 

 

ARTICLE 11

 

INVENTIONS

 

 

 

 

 

Section 11.01.

 

Inventions

17

 

 

 

 

ARTICLE 12

 

INJUNCTIVE RELIEF

 

 

 

 

 

Section 12.01.

 

Injunctive Relief

17

 

 

 

 

ARTICLE 13

 

NON-DISPARAGEMENT

 

 

 

 

 

Section 13.01.

 

Non-disparagement

17

 

 

 

 

ARTICLE 14

 

GENERAL

 

 

 

 

 

Section 14.01.

 

Survivorship

18

Section 14.02.

 

Arbitration

18

Section 14.03.

 

Payment Obligations Absolute

19

Section 14.04.

 

Successors

19

Section 14.05.

 

Severability

19

Section 14.06.

 

Non-alienation

19

Section 14.07.

 

Notices

20

 

ii

--------------------------------------------------------------------------------


 

Section 14.08.

 

Controlling Law and Waiver of Jury Trial

20

Section 14.09.

 

Release and Delayed Payment Restriction

20

Section 14.10.

 

Full Settlement

21

Section 14.11.

 

Unfunded Obligation

21

Section 14.12.

 

Not a Contract of Employment

21

Section 14.13.

 

Withholding of Taxes and Other Employee Deductions

21

Section 14.14.

 

Number and Gender

21

Section 14.15.

 

Entire Agreement

21

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

 

Form of Restricted Stock Award Agreement (B Interests)

 

Exhibit B

 

Form of Restricted Stock Award Agreement (D Interests)

 

Exhibit C

 

Form of Release

 

 

iii

--------------------------------------------------------------------------------


 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) dated as of April 1, 2010, is made
by and between COBALT INTERNATIONAL ENERGY, INC., a Delaware corporation (the
“Company”), and Michael D. Drennon (“Employee”).

 

RECITAL

 

WHEREAS, the Company desires to employ Employee, and Employee desires to accept
such employment, on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Employee agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.

 

“Accrued Obligations” shall mean Employee’s base salary through the Date of
Termination of Employment not theretofore paid, any expenses owed to Employee
under the Company’s expense reimbursement policy as in effect from time to time,
any accrued vacation pay owed to Employee pursuant to the Company’s vacation
policy as in effect from time to time, any earned but unpaid annual performance
bonus with respect to a calendar year that has ended on or before the Date of
Termination of Employment (it being understood that a bonus will not be
considered to have been unearned merely because Employee has not remained
employed through the payment date so long as Employee has remained employed
through the end of the calendar year that has ended on or before the Date of
Termination of Employment), any amount accrued and arising from Employee’s
participation in, or benefits accrued under, any employee benefit plans,
programs or arrangements maintained by the Company which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements, and such other or additional benefits as may
be, or become, due to Employee under the applicable terms of applicable plans,
programs, agreements, corporate governance documents and other arrangements of
the Company and its subsidiaries.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean any entity that owns or controls, is owned or controlled
by, or is under common control with, the Company.

 

“Agreement Termination Date” shall mean the fifth anniversary of the Effective
Date.

 

“Annualized Base Salary” shall mean an amount equal to the greater of:

 

(i)            Employee’s annualized base salary at the rate in effect on the
date of his Involuntary Termination or termination by reason of death or
Disability, as applicable;

 

(ii)           Employee’s annualized base salary at the rate in effect 90 days
prior to the date of his Involuntary Termination or termination by reason of
death or Disability, as applicable; or

 

(iii)          Employee’s annualized base salary at the rate in effect
immediately prior to a Change in Control if, on the date upon which such Change
in Control occurs or within two years thereafter, Employee’s employment shall be
subject to an Involuntary Termination or be terminated by reason of death or
Disability.

 

For the avoidance of doubt, for all purposes of this Agreement, base salary
specifically does not include any (A) bonuses, (B) incentive compensation or
(C) equity-based compensation.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) the willful failure of Employee to substantially perform
Employee’s duties as an employee of the Company (other than any such failure
resulting from Employee’s physical or mental incapacity), (ii) Employee’s having
engaged in willful misconduct, gross negligence or a breach of fiduciary duty
that results in material and demonstrable harm to the Company or any of its
Affiliates, (iii) Employee’s willful and material breach of this Agreement (as
amended from time to time) that results in material and demonstrable harm to the
Company or any of its Affiliates, (iv) Employee’s having been convicted of, or
having entered a plea bargain or settlement admitting guilt or the imposition of
unadjudicated probation for, any felony under the laws of the United States, any
state or the District of Columbia, where such felony involves moral turpitude or
where, as a result of such felony, the continued employment of Employee would
have, or would reasonably be expected to have, a material adverse impact on the
Company’s or any of its Affiliates’ reputations, (v) Employee’s having been the
subject of any order, judicial or administrative, obtained or issued by the
Securities and Exchange Commission, for any securities violation involving fraud
including, for example, any such order consented to by Employee in which

 

2

--------------------------------------------------------------------------------


 

findings of facts or any legal conclusions establishing liability are neither
admitted nor denied, (vi) Employee’s unlawful use (including being under the
influence of) or possession of illegal drugs on the Company’s premises or while
performing Employee’s duties and responsibilities as an employee of the Company,
or (vii) Employee’s commission of an act of fraud, embezzlement, or
misappropriation, in each case, against the Company or any of its Affiliates. 
If the Company desires to terminate Employee’s employment for Cause in
accordance herewith, it shall provide Employee with a Notice of Termination of
Employment in accordance with Section 5.02 and allow Employee 30 days following
the date of such notice to fully remedy, cure or rectify, if possible, the
situation giving rise to the Company’s allegations of Cause.  For purposes of
this definition, no act, or failure to act, on the part of Employee shall be
considered “willful” unless it is done, or omitted to be done, by Employee in
bad faith or without reasonable belief that Employee’s action or omission was in
the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Employee Officer of the Company or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Employee in good faith and in the best interests of the
Company.  The cessation of employment of Employee shall not be deemed to be for
Cause unless and until there shall have been delivered to Employee a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board at a meeting of the Board at which at least a quorum is
present (after reasonable notice is provided to Employee and Employee is given
an opportunity, together with counsel for Employee, to be heard before the
Board) finding that, in the good faith opinion of the Board, Employee is guilty
of the conduct described in this definition, and specifying the particulars
thereof in detail.

 

(a)           “Change in Control” means the occurrence of any one or more of the
following events:

 

(i)        any “person” (as defined in Section 13(d) of the Securities Exchange
Act of 1934 (the “Act”)), other than an employee benefit plan or trust
maintained by the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s
outstanding securities entitled to vote generally in the election of directors
(other than the private equity sponsors of the Company and their respective
Affiliates);

 

(ii)       at any time during a period of 12 consecutive months, individuals who
at the beginning of such period constituted the Board and any new member of the
Board whose election or nomination for election was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose

 

3

--------------------------------------------------------------------------------


 

election or nomination for election was so approved, cease for any reason to
constitute a majority of members of the Board; or

 

(iii)          the consummation of (A) a merger or consolidation of the Company
or any of its subsidiaries with any other corporation or entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation, or (B) any sale, lease, exchange
or other transfer to any Person (other than an Affiliate (as defined in the
Company Long Term Incentive Plan)) of assets of the Company and/or any of its
subsidiaries, in one transaction or a series of related transactions, having an
aggregate fair market value of more than 50% of the fair market value of the
Company and its subsidiaries (the “Company Value”) immediately prior to such
transaction(s), but only to the extent that, in connection with such
transaction(s) or within a reasonable period thereafter, the Company’s
stockholders receive distributions of cash and/or assets having a fair market
value that is greater than 50% of the Company Value immediately prior to such
transaction(s).

 

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to Employee if Employee is part of a “group”
within the meaning of Section 13(d)(3) of the Act that consummates the Change in
Control transaction.  In addition, for purposes of the definition of Change in
Control, a person engaged in business as an underwriter of securities shall not
be deemed to be the beneficial owner of, or to beneficially own, any securities
acquired through such person’s participation in good faith in a firm commitment
underwriting until the expiration of 40 days after the date of such acquisition.

 

“Cobalt Equity Payment” means the issuance of an equity interest in Cobalt to
Employee, the accelerated vesting of any such equity interest or any other
benefit conferred to Employee in connection with any such equity interest that,
in any such case, could potentially be subject to the Excise Tax.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Date of Termination of Employment” shall mean (i) if Employee’s employment with
the Company is terminated by his death, the date of Employee’s death, or (ii) if
Employee’s employment with the Company is terminated for any reason whatsoever
other than Employee’s death, the earlier of the date indicated

 

4

--------------------------------------------------------------------------------


 

in the Notice of Termination of Employment or the date specified by the Company
pursuant to Section 5.02.

 

“Disability” shall mean, at any time the Company or any Affiliate sponsors a
long-term disability plan that covers Employee and other Employee employees of
the Company, “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits; provided,
however, if the long-term disability plan contains multiple definitions of
disability, then “Disability” shall refer to that definition of disability
which, if Employee qualified for such disability benefits, would provide
coverage for the longest period of time.  The determination of whether Employee
has a Disability shall be made by the person or persons required to make final
disability determinations under the long-term disability plan.  At any time the
Company or any Affiliate does not sponsor such a long-term disability plan,
Disability shall mean Employee’s inability to perform, with or without
reasonable accommodation, the essential functions of his position with the
Company for a total of three months during any six-month period as a result of
incapacity due to mental or physical illness, as determined by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative, such agreement as to acceptability not to be unreasonably
withheld or delayed.  Any refusal by Employee to submit to a medical examination
for the purpose of determining Disability shall be deemed to constitute
conclusive evidence of Employee’s Disability.

 

“Effective Date” shall mean the date of this Agreement.

 

“Excise Tax” shall have the meaning assigned to such term in Section 8.01.

 

“Good Reason” shall mean the occurrence of any of the following events: (i) a
material diminution in Employee’s base salary; or (ii) relocation of the
geographic location of Employee’s principal place of employment to a location
that is more than 75 miles from both Houston, Texas and Luanda, Angola.

 

Notwithstanding the preceding provisions of this definition or any other
provision in this Agreement to the contrary, any assertion by Employee of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (A) the condition described in clauses
(i) or (ii) of this definition giving rise to Employee’s termination of
employment must have arisen without Employee’s consent; (B) Employee must
provide written notice to the Company of such condition in accordance with
Section 14.07 within 45 days of the initial existence of the condition; (C) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Company; and (D) the date of Employee’s
termination of employment must

 

5

--------------------------------------------------------------------------------


 

occur within 90 days after the initial existence of the condition specified in
such notice.

 

“Gross-up Payment” shall have the meaning assigned to such term in Section 8.01.

 

“Inventions” shall have the meaning assigned to such term in Section 11.01.

 

“Involuntary Termination” shall mean any termination of Employee’s employment
with the Company (i) by the Company without Cause or (ii) by Employee for Good
Reason.  For the avoidance of doubt, the term “Involuntary Termination” does not
include a termination of Employee’s employment with the Company for any other
reason whatsoever, including, without limitation, (A) by the Company for Cause,
(B) by Employee without Good Reason or (C) as a result of Employee’s death or
Disability.

 

“LTIP” shall mean the Company’s Long Term Incentive Plan, as may be amended from
time to time.

 

“Non-Compete Period” shall have the meaning assigned to such term in
Section 9.01(b).

 

“Notice of Termination of Employment” shall have the meaning assigned to such
term in Section 5.02.

 

“Parachute Value” of a Payment shall mean the present value as of the date of
the change in ownership or effective control for purposes of Section 280G of the
Code of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

“Payment” shall have the meaning assigned to such term in Section 8.01.

 

“Pro Rata Bonus” shall mean an amount equal to the product of (i) the actual
annual bonus Employee would have been entitled to receive, based on the
Company’s actual performance through the end of the calendar year in which
Employee’s termination of employment with the Company occurred, determined as if
he had continued his employment with the Company through the end of such
calendar year and (ii) a fraction, the numerator of which is the number of days
during the calendar year through the date of Employee’s termination of
employment with the Company and the denominator of which is 365.

 

“Pro Rata Bonus Payment Date” shall mean, with respect to a Pro Rata Bonus for a
particular calendar year, the date on which annual bonuses for such

 

6

--------------------------------------------------------------------------------

 

calendar year are generally paid to employees of the Company who have not
terminated employment with the Company, but in no event earlier than January 1
of the year following such calendar year nor later than December 31 of the year
following such calendar year.

 

“Restricted Stock” shall mean the shares of restricted stock granted to Employee
on the Effective Date, as set forth in Section 3.03.

 

“Safe Harbor Amount” shall mean 2.99 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

 

“Separation from Service” means, with respect to Employee, the (i) cessation of
all services performed by Employee for the Company or (ii) permanent decrease in
the level of services performed by Employee for the Company (whether as an
employee or as an independent contractor) to no more than 20 percent of the
average level of services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Company, if Employee has been providing services to the
Company for less than 36 months).

 

“Severance Amount” shall mean 50% of Annualized Base Salary

 

ARTICLE 2
EFFECTIVENESS; TERM OF AGREEMENT

 

Section 2.01.  Effectiveness; Term of Agreement.  This Agreement shall become
effective upon the Effective Date.  Subject to an earlier termination of
Employee’s employment with the Company pursuant to Article 5, this Agreement
shall terminate and be of no further force or effect on the Agreement
Termination Date.

 

ARTICLE 3
CERTAIN EMPLOYEE REPRESENTATIONS AND AGREEMENTS; EQUITY GRANT.

 

Section 3.01.  Services.  Employee agrees that he will render services to the
Company (as well as any subsidiary thereof or successor thereto) during the
period of his employment to the best of his ability, in a prudent and
businesslike manner and consistent with the standards expected by the Company of
an Employee-level employee.  Employee also agrees that he will devote
substantially the same time, efforts and dedication to his duties as heretofore
devoted.

 

Section 3.02.  Life Insurance.  This Agreement constitutes written notice to
Employee that (a) the Company or an Affiliate may insure Employee’s life, (b)

 

7

--------------------------------------------------------------------------------


 

the Company or an Affiliate shall have the right to determine the amount of
insurance and the type of policies, and (c) the Company or an Affiliate will be
the beneficiaries of any proceeds payable under such policies upon the death of
Employee.  Employee hereby irrevocably consents to being insured under the
policies described in the preceding sentence and to the coverage under such
policies continuing after the termination of this Agreement and/or Employee’s
termination of employment with the Company and its Affiliates.  Employee agrees
and acknowledges that Employee shall not have the right to designate the
beneficiary or beneficiaries of the death benefit payable pursuant to such
policies, and neither Employee nor any other person claiming through Employee
shall have any interest in such policies.  Employee shall (i) furnish any and
all information reasonably requested by the Company, any Affiliate or the
insurer to facilitate the issuance of the life insurance policy or policies
described in this paragraph or any adjustment to any such policy, and (ii) take
such physical examinations as the Company, any Affiliate or the insurer deems
necessary.  Employee shall incur no financial obligation by executing any
required document pursuant to this Section 3.02, and shall have no interest in
any such policy.

 

Section 3.03.  Equity Grant.  On the Effective Date, Employee shall receive
25,000 restricted shares of the Company’s common stock subject to the terms and
conditions of the LTIP and the form of Restricted Stock Award Agreement attached
as Exhibit A to this Agreement and 25,000 restricted shares of the Company’s
common stock subject to the terms and conditions of the LTIP and the form of
Restricted Stock Award Agreement attached as Exhibit B to this Agreement.

 

ARTICLE 4
CONFIDENTIAL INFORMATION, INVENTIONS, BUSINESS
OPPORTUNITIES AND GOODWILL

 

Section 4.01.  Confidential Information, Inventions, Business Opportunities and
Goodwill.  The Company shall (a) disclose to Employee, and place Employee in a
position to have access to or develop, confidential or proprietary information
and Inventions of the Company (or its Affiliates); (b) entrust Employee with
business opportunities of the Company (or its Affiliates); and (c) place
Employee in a position to develop business good will on behalf of the Company
(or its Affiliates).

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5
TERMINATION OF EMPLOYMENT AND NOTICE OF TERMINATION OF EMPLOYMENT

 

Section 5.01.  Termination of Employment.  Employee’s employment with the
Company may be terminated by the Company or Employee under the following
circumstances: (a) Employee’s death; (b) Employee’s Disability; (c) termination
by the Company for Cause; (d) termination by the Company without Cause;
(e) resignation by Employee for Good Reason; or (f) resignation by Employee
without Good Reason.  For all purposes of this Agreement, Employee shall be
considered to have terminated employment with the Company when Employee incurs a
Separation from Service.

 

Section 5.02.  Notice of Termination of Employment.  Any termination of
Employee’s employment by the Company or by Employee (other than termination by
reason of Employee’s death) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in the first
sentence of Section 5.01 relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and specifying a Date of
Termination of Employment which, if submitted by Employee, shall be at least 30
days following the date of such notice (a “Notice of Termination of
Employment”); provided, however, that in the case of any Notice of Termination
of Employment submitted by Employee, the Company may, in its sole discretion,
advance the Date of Termination of Employment to any date following the
Company’s receipt of the Notice of Termination of Employment (and, if the Date
of Termination of Employment is so advanced, it shall not change the basis for
Employee’s termination nor be construed or interpreted as a termination of
Employee’s employment by the Company for any reason whatsoever).  A Notice of
Termination of Employment submitted by the Company may provide for a Date of
Termination of Employment on the date Employee receives the Notice of
Termination of Employment, or any date thereafter elected by the Company in its
sole discretion.  The failure by Employee or the Company to set forth in the
Notice of Termination of Employment any fact or circumstance which contributes
to a showing of Cause or Good Reason shall not waive any right of Employee or
the Company hereunder or preclude Employee or the Company from asserting such
fact or circumstance in enforcing Employee’s or the Company’s rights hereunder.

 

Section 5.03.  Deemed Resignations.  Unless otherwise agreed to in writing by
the Company and Employee prior to the termination of Employee’s employment, any
termination of Employee’s employment shall constitute an automatic resignation
of Employee: (i) as an officer of the Company and each Affiliate; (ii) as a
member of the Board (if applicable); (iii) from the board of directors or
similar governing body of any Affiliate; and (iv) from the board of directors or
similar governing body of any corporation, limited liability entity or

 

9

--------------------------------------------------------------------------------


 

other entity in which the Company or any Affiliate holds an equity interest and
with respect to which board or similar governing body Employee serves as the
Company’s or such Affiliate’s designee or other representative.

 

ARTICLE 6
SEVERANCE BENEFITS

 

Section 6.01.  Death, Disability, Termination for Cause or Resignation Without
Good Reason.  If Employee’s employment with the Company is terminated by the
Company for Cause or by Employee without Good Reason, or if such employment
terminates by reason of Employee’s death or Disability, then, upon such
termination, Employee (or Employee’s estate) shall be entitled to receive the
Accrued Obligations (other than in the case of a termination by the Company for
Cause, any bonus or incentive compensation that under the applicable plan
requires Employee to be employed on the date of payment).  If Employee’s
employment with the Company terminates by reason of death or Disability, then
the Company shall also pay to Employee (or Employee’s estate or legal
representatives, as applicable) on the Pro Rata Bonus Payment Date an amount in
cash equal to the Pro Rata Bonus.

 

Section 6.02.  Involuntary Termination.  If Employee’s employment with the
Company shall be subject to an Involuntary Termination, Employee shall be
entitled to receive the Accrued Obligations and, subject to the provisions of
Section 14.09, the Company will, as additional compensation for services
rendered to the Company (including its Affiliates), pay to Employee the
following amounts and take the following actions after the last day of
Employee’s employment with the Company:

 

(a)        if the Involuntary Termination occurs prior to a Change in Control or
on or after the second anniversary of the Change in Control (to the extent
applicable), pay to Employee in equal monthly installments an amount in cash
equal to the Severance Amount, the first installment to be paid on the date that
is 60 days after the date of Employee’s termination of employment with the
Company and subsequent installments to be paid on the first day of each of the
next 11 calendar months thereafter or such lesser number of installments such
that no installment is paid after March 1st of the year following the year in
which Employee’s employment was terminated, with each installment equal to the
Severance Amount divided by the total number of such installments to be paid;

 

(b)        if the Involuntary Termination occurs on the date of a Change in
Control or before the second anniversary of the Change in Control, pay to
Employee on the date that is 60 days after the date of Employee’s termination of
employment with the Company a lump sum cash payment in an amount equal to the
Severance Amount;

 

10

--------------------------------------------------------------------------------


 

(c)        pay to Employee on the Pro Rata Bonus Payment Date an amount in cash
equal to the Pro Rata Bonus; provided, however, that if this paragraph applies
with respect to a Pro Rata Bonus that is intended to constitute
performance-based compensation within the meaning of, and for purposes of,
Section 162(m) of the Code, then this paragraph shall apply with respect to such
Pro Rata Bonus only to the extent the applicable performance criteria have been
satisfied as certified by a committee of the Board as required under
Section 162(m) of the Code; and

 

(d)        during the portion, if any, of the 18-month period following the date
of Employee’s termination of employment with the Company that Employee elects to
continue coverage for Employee and Employee’s eligible dependents under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and/or Sections 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended, the Company shall
promptly reimburse Employee on a monthly basis for the difference, if any,
between (i) the amount Employee pays to effect and continue such coverage and
(ii) the amount charged to a similarly situated active employee of the Company
for similar coverage.

 

Section 6.03.  Death, Disability or Involuntary Termination After Agreement
Termination Date.  If, after the Agreement Termination Date but prior to the
payment date of the annual bonus for the calendar year in which the Agreement
Termination Date occurs, Employee’s employment with the Company terminates by
reason of the Employee’s death or by reason of what would have otherwise
qualified as Disability or Involuntary Termination under this Agreement if this
Agreement was still in effect at the time of such termination of employment, the
Company shall pay to Employee (or Employee’s estate or legal representatives, as
applicable), subject to the provisions of Section 14.09, on the Pro Rata Bonus
Payment Date an amount in cash equal to the Pro Rata Bonus.

 

ARTICLE 7
INTEREST ON LATE PAYMENTS

 

Section 7.01.  Interest on Late Payments. If any payment provided for in
Section 6.02(a), (b) or (c) or Section 6.03 is not made when due, then the
Company shall pay to Employee interest on the amount payable from the date that
such payment should have been made under such Section until such payment is
made, which interest shall be calculated at 5% plus the prime rate of interest
announced by JPMorgan Chase Bank (or any successor thereto) at its principal
office in New York, and shall change when and as any such change in such prime
rate shall be announced by such bank.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 8
CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

Section 8.01.  Gross-up Payment.  Notwithstanding anything to the contrary in
this Agreement (but subject to the remaining provisions of this Section 8.01),
in the event that any payment, benefit or distribution by the Company to or for
the benefit of Employee, whether paid, payable, provided, distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Company shall pay to Employee an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by Employee of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, Employee retains an amount of the Gross-up Payment equal to the Excise
Tax imposed upon all Payments except for the Cobalt Equity Payments. 
Notwithstanding the provisions of the preceding sentence, if it shall be
determined that Employee is entitled to the Gross-up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-up Payment shall be made to Employee and the amounts payable under
Article 6 shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount.  The reduction of the amounts payable
under Article 6, if applicable, shall be made by reducing Payments payable
hereunder (including reducing a Payment to zero) in the order in which such
Payments would be made (beginning with such Payment that would be made first in
time and continuing, to the extent necessary, through to such Payment that would
be made last in time).  For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under Article 6 (and no other Payments) shall be
reduced.  If the reduction of the amount payable under Article 6 would not
result in a reduction of the Parachute Value of all Payments to the Safe Harbor
Amount, then no amounts payable under Article 6 shall be reduced pursuant to
this Section 8.01.  The Company’s obligation to make a Gross-up Payment under
this Section 8.01 shall not be conditioned upon Employee’s termination of
employment.  The Gross-up Payment attributable to a particular Payment shall be
made at the time such Payment is made; provided, however, that in no event shall
the Gross-up Payment be made later than the end of Employee’s taxable year next
following Employee’s taxable year in which Employee remits the related taxes. 
The Company and Employee shall make an initial determination as to whether a
Gross-up Payment is required and the amount of any such Gross-up Payment.

 

Section 8.02.  Disposition of Claims.  Employee shall notify the Company
immediately in writing of any claim by the Internal Revenue Service which, if
successful, would require the Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by the Company and

 

12

--------------------------------------------------------------------------------


 

Employee) within five days of the receipt of such claim.  The Company shall
notify Employee in writing at least five days prior to the due date of any
response required with respect to such claim if it plans to contest the claim. 
If the Company decides to contest such claim, Employee shall cooperate fully
with the Company in such action; provided, however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action and shall indemnify and
hold Employee harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Company’s action.  If, as a result of the Company’s action with respect to a
claim, Employee receives a refund of any amount paid by the Company with respect
to such claim, Employee shall promptly pay such refund to the Company.  If the
Company fails to timely notify Employee whether it will contest such claim or
the Company determines not to contest such claim, then the Company shall
immediately pay to Employee the portion of such claim, if any, which it has not
previously paid to Employee.

 

ARTICLE 9
COMPETITION

 

Section 9.01.  Competition. (a) Employee and the Company agree to the
restrictive covenants of this Article 9: (i) in consideration for the
confidential information provided by the Company to Employee pursuant to
Section 4.01 or otherwise during the course of his employment; (ii) as part of
the consideration for the compensation and benefits to be paid to Employee by
the Company; (iii) to protect the (A) trade secrets and confidential information
of the Company disclosed or entrusted to Employee by the Company and
(B) business goodwill of the Company developed through the efforts of Employee
and/or the business opportunities disclosed or entrusted to Employee by the
Company; and (iv) as an additional incentive for the Company to enter into this
Agreement.

 

(b)        Subject to the exceptions set forth in the last sentence of this
Section 9.01(b), Employee shall not at any time while employed by the Company
and for a 6-month period following the Date of Termination of Employment (the
“Non-Compete Period”), directly or indirectly engage in, have any equity
interest in, be affiliated with, or manage or operate any person, firm,
corporation, partnership, entity or business (whether as director, officer,
employee, agent, representative, partner, member, security holder, consultant or
otherwise) that engages in any business that competes with any Business (as
defined below) of the Company in the states within the United States (or
District of Columbia, if applicable) and in the geographic regions outside of
the United States (i) in which the Company conducts operations or (ii) with
respect to which the Company devotes more than de minimis resources in the
furtherance of the Business; provided, however, that

 

13

--------------------------------------------------------------------------------


 

Employee shall be permitted to acquire a passive stock interest in such a
business if the stock acquired is publicly traded and is not more than two
percent of the outstanding interest in such business.  Notwithstanding the
foregoing or anything to the contrary in this Agreement, it shall not be a
violation of this Article 9 for Employee to (A) provide services to any person
or entity engaged in the Business if Employee is not involved, directly or
indirectly, in the management, supervision or operations of the Business
(including by reason of any individual reporting to Employee) and the gross
revenues generated by the Business do not constitute more than 33% of the
consolidated gross revenues of such person or entity and its affiliates and
(B) provide services to or otherwise be affiliated with a venture capital or
private equity firm that holds investments in entities engaged in the Business
if Employee is not involved, directly or indirectly, in the identification,
evaluation, recommendation, acquisition, management, operation, supervision or
disposition of such investments, and the gross revenues generated by such
Business do not constitute more than the 33% of the consolidated gross revenues
of such firm and its affiliates.

 

(c)        During the Non-Compete Period, Employee shall not, directly or
indirectly, recruit or otherwise solicit or induce any employee of the Company,
except on behalf of the Company, (i) to terminate his or her employment with the
Company or (ii) to establish any relationship with Employee or any of his
affiliates for any business purpose competitive with the Business of the
Company, provided, however, that a general solicitation of the public for
employment shall not constitute a solicitation hereunder so long as such general
solicitation is not designed to target any employee of the Company.

 

(d)        Employee and the Company agree that the foregoing restrictions are
reasonable under the circumstances, are necessary to protect the Company’s
legitimate business interests and that any breach of such restrictions would
cause irreparable injury to the Company.  Employee understands that the
foregoing restrictions may limit Employee’s ability to engage in certain
businesses anywhere in the United States and outside the United States during
the Non-Compete Period but acknowledges that he will receive sufficiently high
remuneration and other benefits from the Company to justify such restrictions.
 Further, Employee acknowledges that his skills are such that he can be
gainfully employed in non-competitive employment, and that the agreement not to
compete will not prevent him from earning a living.  Nevertheless, in the event
the terms of this Article 9 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, over the maximum
geographical area as to which it may be enforceable, or to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action.

 

14

--------------------------------------------------------------------------------


 

(e)        Employee hereby represents to the Company that he has read and
understands, and agrees to be bound by, the terms of this Article 9.  Employee
acknowledges that the geographic scope and duration of the covenants contained
in this Article 9 are the result of arm’s-length bargaining and are fair and
reasonable in light of (i) the nature and wide geographic scope of the Company’s
operations of, and in, the Business, (ii) Employee’s level of control over and
contact with the Company’s operations of, and in, the Business in all
jurisdictions in which it is conducted, (iii) the geographic breadth in which
the Company conducts the Business and (iv) the amount of consideration
(including confidential information and trade secrets) that Employee is
receiving from the Company.

 

(f)        As used in this Article 9, (i) the term “Company” shall include the
Company and its subsidiaries and (ii) the term “Business” shall mean the
exploration for, and the development and production of, oil and natural gas and
the acquisition of leases and other real property in connection therewith, as
such business may be expanded or altered by the Company during the period of
Employee’s employment by the Company; provided, that any business or endeavor
shall cease to be the “Business” if the Company is not or ceases to be engaged
in such business or endeavor.

 

(g)        In consideration of the Company’s promises herein, during the
Non-Compete Period, Employee promises to disclose to the Company any employment,
consulting, or other service relationship that Employee enters into after the
termination of Employee’s employment with the Company for any reason.  Such
disclosure shall be made within seven business days after Employee enters into
such employment, consulting or other service relationship.  Employee expressly
consents to and authorizes the Company to disclose both the existence and terms
of this Agreement to any future employer or recipient of Employee’s services and
to take any steps the Company deems necessary to enforce this Agreement.

 

ARTICLE 10
NONDISCLOSURE OF CONFIDENTIAL AND PROPRIETARY INFORMATION

 

Section 10.01.  Nondisclosure of Confidential and Proprietary Information. 
(a) Except in connection with the faithful performance of Employee’s duties for
the Company or pursuant to Section 10.01(c) or (e), Employee shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, (i) use, disseminate, disclose or publish, or use for his benefit or
the benefit of any person, firm, corporation or other entity, any
(A) confidential or proprietary information or trade secrets of or relating to
the Company (including, without limitation, intellectual property in the form of
patents, trademarks and copyrights and applications therefor, ideas, inventions,
works, discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments,

 

15

--------------------------------------------------------------------------------


 

source code, modifications, technology, techniques, data, programs, other
know-how or materials, in each case, that are confidential and/or proprietary
and owned, developed or possessed by the Company, whether in tangible or
intangible form) or (B) confidential or proprietary information with respect to
the Company’s operations, processes, products, inventions, business practices,
strategies, business plans, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment or (ii) deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets.  The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and materially affect the successful conduct of
the businesses of the Company (and any successor or assignee of the Company).

 

(b)        Upon the termination of Employee’s employment with the Company for
any reason, Employee will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents and electronically stored information, in each
case, that are confidential or proprietary to the Company, or any other
confidential or proprietary documents (including electronically stored
information) concerning the Company’s customers, business plans, strategies,
products or processes.

 

(c)        Employee may respond to a lawful and valid subpoena or other legal
process relating to the business of the Company or the performance of his duties
on behalf of the Company but shall (i) give the Company prompt notice thereof,
(ii) make available to the Company and its counsel the documents and other
information sought that are not subject to a binding confidentiality agreement
and (iii) assist such counsel at Company’s expense in resisting or otherwise
responding to such process.

 

(d)        As used in this Article 10 and Article 11, the term “Company” shall
include the Company and its subsidiaries.

 

(e)        Nothing in this Agreement shall prohibit Employee from (i) disclosing
information and documents when required by law, subpoena, court order or legal
process, (ii) disclosing information and documents to his immediate family
members or, for the purpose of securing legal or tax advice, attorney or tax
adviser (provided that the persons to whom such disclosures are made shall be
informed of their obligation to maintain the strict confidentiality of any
information provided to them), (iii) disclosing the post-employment restrictions
in this Agreement in confidence to any potential new employer or person or
entity to whom he may provide consulting services, or (iv) retaining, at any
time, his

 

16

--------------------------------------------------------------------------------

 

personal correspondence and rolodex or address book and documents related to his
own personal benefits, entitlements and obligations.

 

ARTICLE 11
INVENTIONS

 

Section 11.01.  Inventions.  All rights to discoveries, inventions, improvements
and innovations (including all data and records pertaining thereto) related to
the business of the Company, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that Employee may discover,
invent or originate during the period of his employment with the Company, either
alone or with others and whether or not during working hours or by the use of
the facilities of the Company (“Inventions”), shall be the exclusive property of
the Company.  Employee shall promptly disclose all Inventions to the Company,
shall execute at the request of the Company any assignments or other documents
the Company may deem reasonably necessary to protect or perfect its rights
therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein.  Employee hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 

ARTICLE 12
INJUNCTIVE RELIEF

 

Section 12.01.  Injunctive Relief.  It is recognized and acknowledged by
Employee that a breach of the covenants contained in Articles 9, 10, 11 and 13
will cause irreparable damage to Company and its Affiliates and their goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly,
Employee agrees that in the event of a breach of any of the covenants contained
in Articles 9, 10, 11 and 13, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.

 

ARTICLE 13
NON-DISPARAGEMENT

 

Section 13.01.  Non-disparagement.  During Employee’s employment with the
Company and following termination of his employment with the Company for any
reason, (a) Employee agrees not to disparage in any material respect the

 

17

--------------------------------------------------------------------------------


 

Company, its subsidiaries, any of their products or practices, or any of their
directors, officers, agents, representatives, members, partners or stockholders,
(b) either orally or in writing and (c) the Company agrees that it and its
subsidiaries will (i) not make any formal statements that disparage in any
material respect Employee and (ii) use commercially reasonable efforts to advise
its directors and officers not to disparage in any material respect Employee.

 

ARTICLE 14
GENERAL

 

Section 14.01.  Survivorship.  The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.

 

Section 14.02.  Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before an arbitrator in Houston, Texas in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitration award in
any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any violation or continuation of any violation of the
provisions of Articles 9, 10, 11 or 13 of this Agreement and Employee hereby
consents that such restraining order or injunction may be granted without
requiring the Company to post a bond.  Only individuals who are on the AAA
register of arbitrators shall be selected as an arbitrator.  Within 20 days of
the conclusion of the arbitration hearing, the arbitrator(s) shall prepare
written findings of fact and conclusions of law.  It is mutually agreed that the
written decision of the arbitrator(s) shall be valid, binding, final and
non-appealable; provided however, that the parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration.  The Company shall bear all administrative fees and expenses
of the arbitration and each party shall bear its own counsel fees and expenses
except as otherwise provided in this paragraph.  If Employee makes a claim
against the Company relating to the performance of, or the rights and
obligations of, the Company arising under, relating to or in connection with
this Agreement (a “Covered Claim by the Employee”), the arbitrators shall award
Employee his reasonable legal fees and expenses if Employee prevails on one
material Covered Claim by the Employee (as determined by the arbitrator).  If a
claim is made by the Company against Employee relating to the performance of, or
the rights and obligations of, Employee arising under, relating to or in
connection with this Agreement (a “Covered Claim by the Company”), the
arbitrators shall award Employee his reasonable legal fees and expenses;
provided that if such Covered

 

18

--------------------------------------------------------------------------------


 

Claim by the Company relates to Employee’s performance or obligations under
Articles 9, 10, 11 or 13, the arbitrators shall award Employee his legal fees
and expenses only if the Company does not prevail on any Covered Claim by the
Company relating to any such Section (as determined by the arbitrator).  Any
reimbursement of reasonable legal fees and expenses required under this
Section 14.02 and any reimbursement of expenses included in the Accrued
Obligations payable to Employee under Article 6 shall be made not later than the
close of Employee’s taxable year following the taxable year in which Employee
incurs the expense; provided, however, that, upon Employee’s termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the date that is six months after the date of Employee’s
termination of employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code.  In no event shall any reimbursement be
made to Employee for such fees and expenses incurred after the date that is 10
years after the date of Employee’s termination of employment with the Company.

 

Section 14.03.  Payment Obligations Absolute.  The Company’s obligation to pay
Employee the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company (including its subsidiaries) may have against him
or anyone else.  All amounts payable by the Company shall be paid without notice
or demand.  Employee shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make (or cause to be made)
the payments and arrangements required to be made under this Agreement.

 

Section 14.04.  Successors.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Employee and his estate.  If Employee shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate.

 

Section 14.05.  Severability.  Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 14.06.  Non-alienation.  Employee shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

19

--------------------------------------------------------------------------------


 

Section 14.07.  Notices.  Any notices or other communications provided for in
this Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand-delivered to
Employee at his principal place of employment or if sent by registered or
certified mail to Employee at the last address he has filed with the Company. 
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal Employee offices.

 

Section 14.08.  Controlling Law and Waiver of Jury Trial.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Texas.  With respect to any claim or dispute related to or arising under this
Agreement, Employee and the Company hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Harris
County, Texas.  Each of the parties hereto hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby.

 

Section 14.09.  Release and Delayed Payment Restriction.  (a) As a condition to
the receipt of any benefit under Article 6 hereof (except in the case of the
termination of Employee’s employment with the Company by reason of Employee’s
death or Disability and except for the Accrued Obligations), Employee shall
first execute a release in the form attached hereto as Exhibit C (with such
changes therein as the Company may reasonably require to reflect changes in
applicable law and the circumstances relating to the termination of Employee’s
employment), releasing the Company and certain other persons and entities from
certain claims and other liabilities.

 

(b)   The release described in Section 14.09(a) hereof must be effective and
irrevocable within 55 days after the date of the termination of Employee’s
employment with the Company.  Notwithstanding any provision in this Agreement to
the contrary, if the payment of any amount or benefit under this Agreement would
be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any such
payment or benefit that Employee would otherwise be entitled to during the first
six months following the date of Employee’s termination of employment shall be
accumulated and paid or provided, as applicable, on the date that is six months
after the date of Employee’s termination of employment (or if such date does not
fall on a business day of the Company, the next following business day of the
Company), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest.  If this Section 14.09(b) becomes applicable such that the payment
of any amount is delayed, any payments that are so delayed shall accrue interest
on a non-compounded basis, from the date such payment would have

 

20

--------------------------------------------------------------------------------


 

been made had this Section 14.09(b) not applied to the actual date of payment,
at the prime rate of interest announced by JPMorgan Chase Bank (or any successor
thereto) at its principal office in New York on the date of Employee’s
termination of employment (or the first business day following such date if such
termination does not occur on a business day) and shall be paid in a lump sum on
the actual date of payment of the delayed payment amount.  Employee hereby
agrees to be bound by the Company’s determination of its “specified employees”
(as such term is defined in Section 409A of the Code) in accordance with any of
the methods permitted under the regulations issued under Section 409A of the
Code.

 

Section 14.10.  Full Settlement.  If Employee is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Employee might
otherwise assert against the Company on account of his termination of
employment.

 

Section 14.11.  Unfunded Obligation.  The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company, and no such obligation shall
create a trust or be deemed to be secured by any pledge or encumbrance on any
property of the Company.

 

Section 14.12.  Not a Contract of Employment.  This Agreement shall not be
deemed to constitute a contract of employment and shall in no way change the
at-will nature of Employee’s employment.  Employee and the Company thus
recognize and agree that subject to the notice provisions of Section 5.02,
(a) the Company may terminate Employee’s employment at any time, for any reason
or no reason at all; and (b) Employee may terminate his employment at any time,
for any reason or no reason at all.

 

Section 14.13.  Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement
(whether actually or constructively made to Employee or treated as included in
Employee’s income under Section 409A of the Code) all federal, state, city,
foreign and other applicable taxes and withholdings as may be required pursuant
to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

 

Section 14.14.  Number and Gender.  Wherever appropriate herein, words used in
the singular shall include the plural and the plural shall include the
singular.  The masculine gender where appearing herein shall be deemed to
include the feminine gender.

 

Section 14.15.  Entire Agreement.  This Agreement, including the Exhibits
attached hereto, constitutes the entire agreement of the parties with regard to
the subject matter hereof and supersedes any and all prior understandings,
agreements

 

21

--------------------------------------------------------------------------------


 

or correspondence between the parties.  Any modification of this Agreement will
be effective only if it is in writing and signed by the party to be charged.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first written above.

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ Michael D. Drennon

 

Michael D. Drennon

 

 

 

 

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph H. Bryant

 

 

Name:

Joseph H. Bryant

 

 

Title:

Chief Executive Officer

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

Form of Restricted Stock Award Agreement

Class B Restrictions

 

You have been granted restricted stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Cobalt International
Energy, Inc. Long Term Incentive Plan (the “Plan”). Unless defined in this Award
Agreement (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan. In the event of a conflict among
the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full name]

 

 

 

Number of Shares Underlying Award

 

[·] Shares (to the extent not vested as of any applicable date, the “Restricted
Shares”)

 

 

 

Grant Date

 

[date]

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the Restricted Shares shall vest 60% on
[insert date that is third anniversary of the Participant’s date of hire] and
the remaining 40% on [insert date that is fourth anniversary of the
Participant’s date of hire] (each such date, a “Scheduled Vesting Date”) if the
Participant does not experience a Termination of Service at any time prior to
the applicable Scheduled Vesting Date (the “Service Condition”).

 

A-1

--------------------------------------------------------------------------------


 

Attachment A

 

Form of Restricted Stock Award Agreement

Terms and Conditions

 

Grant to:  [Full name]

 

Section 1.  Grant of Restricted Stock Award.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants Restricted
Stock to the Participant on the Grant Date on the terms set forth on the cover
page of this Agreement, as more fully described in this Attachment A.  This
Award is granted under the Plan, which is incorporated herein by this reference
and made a part of this Agreement.

 

Section 2.  Issuance of Shares.

 

(a)           The Restricted Shares shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that the
Restricted Shares shall be evidenced in such other manner as it deems
appropriate, including the issuance of a stock certificate or certificates.  In
the event that any stock certificate is issued in respect of the Restricted
Shares, such certificate shall (i) be registered in the name of the Participant,
(ii) bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Shares and (iii) be held in custody by
the Company.

 

(b)           Voting Rights.  The Participant shall have voting rights with
respect to the Restricted Shares.

 

(c)           Dividends.  All cash and other dividends and distributions, if
any, that are paid with respect to any Restricted Shares shall be withheld by
the Company and paid to the Participant, without interest, only when, and if,
the Restricted Shares become vested in accordance with this Agreement.

 

(d)           Transferability.  Unless and until the Restricted Shares become
vested in accordance with this Agreement, the Restricted Shares shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.

 

(e)           Section 83(b) Election.  If the Participant chooses, the
Participant may make an election under Section 83(b) of the Code with respect to
the Restricted Shares, which would cause the Participant currently to recognize
income for U.S. federal income tax purposes in an amount equal to the excess (if
any) of the fair market value of the Restricted Shares (determined as of the
Grant Date) over the amount, if any, that the Participant paid for the
Restricted Shares, which excess will be subject to U.S. federal income tax.  The
form for making a Section 83(b) election is attached as Attachment B.  The
Participant

 

2

--------------------------------------------------------------------------------


 

acknowledges that (i) the Participant is solely responsible for the decision
whether or not to make a Section 83(b) election, and the Company is not making
any recommendation with respect thereto, (ii) it is his or her sole
responsibility to timely file the Section 83(b) election within 30 days after
the Grant Date, if the Participant decides to make such election, and (iii) if
the Participant does not make a valid and timely Section 83(b) election, the
Participant will be required to recognize ordinary income at the time of vesting
on any future appreciation on the Restricted Shares.

 

(f)            Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) that becomes due with respect to the Restricted
Shares (or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements.  Notwithstanding the foregoing, the Committee may
permit, in its sole discretion, the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which a withholding
obligation arises, a number of vested Shares owned and designated by the
Participant having an aggregate fair market value as of such date that is equal
to the minimum amount required to be withheld.  If the Committee permits the
Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the fair market value of the Shares
transferred to the Company as provided above.

 

Section 3.  Vesting of Restricted Shares.

 

(a)           Termination of Service.

 

(i)            Death or Disability.  In the event of the Participant’s
Termination of Service at any time due to the Participant’s death or Disability,
the Restricted Shares shall fully vest as of the date of such termination.

 

(ii)           Any Other Termination of Service.  In the event of the
Participant’s Termination of Service at any time for any reason (other than due
to the Participant’s death or Disability), the Restricted Shares shall be
forfeited in their entirety as of the date of such termination without any
payment to the Participant.

 

Notwithstanding the foregoing, in the event of the Participant’s Termination of
Service other than by the Company for Cause, the Committee may, in its sole
discretion, accelerate the vesting or waive any term or condition (including the
Service Condition) of this Agreement, subject to such terms and

 

3

--------------------------------------------------------------------------------

 

conditions as the Committee deems appropriate, with respect to all or a portion
of the Restricted Shares.

 

(b)           Change in Control.  If a Change in Control occurs at any time, the
Restricted Shares shall fully vest as of the date of such Change in Control.

 

(c)           Committee’s Failure to Grant Specified Awards.  The Restricted
Shares shall fully vest as of the third anniversary of the IPO if, during the
period commencing on the Grant Date and ending on the third anniversary of the
IPO, the Committee has not granted Awards under the Plan with terms
substantially similar to the terms set forth in the form of restricted stock
award agreement appended to the Reorganization Agreement as Exhibit A-3 (other
than Section 4(c) of such agreement) with respect to 624,061 Shares in the
aggregate.  For the avoidance of doubt, IPO Awards granted under the Plan shall
not constitute Awards granted for purposes of this Section 4(c)).

 

(d)           Effect of Vesting.  Subject to the provisions of this Agreement,
upon the vesting of Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse, and subject to any applicable Lock Up
Agreement, such Shares shall be fully assignable, saleable and transferable by
the Participant, and the Company shall deliver such Shares, along with any
dividends and other distributions that were paid with respect to such Shares but
withheld pending vesting, to the Participant.  Subject to any applicable Lock Up
Agreement, such Shares shall be delivered by transfer to the Depository Trust
Company for the benefit of the Participant or by delivery of a stock certificate
registered in the Participant’s name.

 

Section 4.  Miscellaneous Provisions.

 

(a)           Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Two Post Oak Central

1980 Post Oak Blvd., Suite 1200

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

4

--------------------------------------------------------------------------------


 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)           Entire Agreement.  This Agreement, the Plan, and any other
agreements referred to herein and therein and any schedules, exhibits and other
documents referred to herein or therein, constitute the entire agreement and
understanding between the parties in respect of the subject matter hereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

(c)           Amendment; Waiver.  No amendment or modification of any provision
of this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify the
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement.  No waiver of any breach
or condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.  Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d)           Assignment.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.

 

(e)           Successors and Assigns; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(f)            Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

5

--------------------------------------------------------------------------------


 

(g)           Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Restricted Shares pursuant
to the provisions of this Agreement.

 

(h)           Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning the Restricted Shares and the
Participant’s rights and obligations with respect thereto are set forth in the
Plan.  The Participant has read carefully, and understands, the provisions of
the Plan.

 

(i)            Governing Law.  The Agreement shall be governed by the laws of
the State of Delaware, without application of the conflicts of law principles
thereof.

 

(j)            Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on each party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4(a) shall be deemed effective service of process on such
party.

 

(k)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Samuel H. Gillespie III

 

 

Title:

General Counsel and Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

[Name of Participant]

 

7

--------------------------------------------------------------------------------


 

Attachment B

 

SECTION 83(b) ELECTION

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)

 

The taxpayer performing the services is:

 

 

 

 

 

Name:

 

 

Address:

 

 

Social Security Number:

 

 

 

(2)

 

The property with respect to which the election is being made is
                     shares (the “Restricted Shares”) of common stock, par value
$.01 per share, of Cobalt International Energy, Inc. (the “Company”)

 

 

 

(3)

 

The Restricted Shares were transferred on                               .

 

 

 

(4)

 

The taxable year in which the election is being made is the calendar year
                   .

 

 

 

(5)

 

The Restricted Shares are not transferable and are subject to a substantial risk
of forfeiture within the meaning of Section 83(c)(1) of the Internal Revenue
Code until and unless specified conditions are satisfied or a specified event
occurs, in each case as set forth in the Company’s Long Term Incentive Plan and
the Restricted Stock Award Agreement pursuant to which the Restricted Shares
were issued.

 

 

 

(6)

 

The fair market value of the Restricted Shares at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is $                    per share.

 

 

 

(7)

 

The amount paid by the taxpayer for the Restricted Shares is
$                    per share.

 

 

 

(8)

 

A copy of this statement has been furnished to the Company, for whom the
taxpayer will be performing services underlying the transfer of the Restricted
Shares.

 

 

 

(9)

 

This statement is executed on                               .

 

 

 

 

 

 

 

 

 

 

Spouse (if any)

Taxpayer

 

This statement must be filed with the Internal Revenue Service Center with which
you filed your last U.S. federal income tax return within 30 days after the
grant date of the Restricted Stock Award Agreement.  This filing should be made
by registered or certified mail, return receipt requested.  You are also
required to (i) deliver a copy of this statement to the Company and (ii) attach
a copy of this statement to your federal income tax return for the taxable year
that includes the grant date (and may also be required to attach a copy of this
statement to your state income tax return for such year).  You should also
retain a copy of this statement for your records.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN
Form of Restricted Stock Award Agreement

Class D Restrictions

 

You have been granted restricted stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Cobalt International Energy,
Inc. Long Term Incentive Plan (the “Plan”).  Unless defined in this Award
Agreement (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan.  In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full name]

 

 

 

Number of Shares Underlying Award

 

[·] Shares (the “Restricted Shares”)

 

 

 

Grant Date

 

[date]

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the Restricted Shares shall fully vest on
December 21, 2014 (the “Scheduled Vesting Date”) if each of the following
conditions is satisfied:

 

 

 

 

 

 

 

·

the Participant does not experience a Termination of Service at any time prior
to the Scheduled Vesting Date (the “Service Condition”); and

 

 

 

 

 

 

 

·

the average of the volume weighted average price of a Share for each trading day
during the 90-day period ending on the day before the Scheduled Vesting Date
equals or exceeds $13.50 (the “Value Condition”).  The “volume weighted average
price” of a Share shall be computed based on composite trading between 9:30 a.m.
and 4:00 p.m. New York City time on the applicable date (i) as reported by The
Bloomberg Professional Service on the Company’s page under the “VWAP” field, at
4:00 p.m. on such date; or (ii) if the volume weighted average price is not
available from The Bloomberg Professional Service in such manner, as reported
from a different third party source to which the Company has access on such

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

date or, if the Company does not have access to such a third party source, the
high and low sale prices (regular way) of a Share on such date.

 

2

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Award Agreement

Terms and Conditions

 

Grant to:  [Full name]

 

Section 1.  Grant of Restricted Stock Award.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants Restricted
Stock to the Participant on the Grant Date on the terms set forth on the cover
page of this Agreement, as more fully described in this Attachment A.  This
Award is granted under the Plan, which is incorporated herein by this reference
and made a part of this Agreement.

 

Section 2.  Issuance of Shares.

 

(a)           The Restricted Shares shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that the
Restricted Shares shall be evidenced in such other manner as it deems
appropriate, including the issuance of a stock certificate or certificates.  In
the event that any stock certificate is issued in respect of the Restricted
Shares, such certificate shall (i) be registered in the name of the Participant,
(ii) bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Shares and (iii) be held in custody by
the Company.

 

(b)           Voting Rights.  The Participant shall have voting rights with
respect to the Restricted Shares.

 

(c)           Dividends.  All cash and other dividends and distributions, if
any, that are paid with respect to any Restricted Shares shall be withheld by
the Company and paid to the Participant, without interest, only when, and if,
the Restricted Shares become vested in accordance with this Agreement.

 

(d)           Transferability.  Unless and until the Restricted Shares become
vested in accordance with this Agreement, the Restricted Shares shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.

 

(e)           Section 83(b) Election.  If the Participant chooses, the
Participant may make an election under Section 83(b) of the Code with respect to
the Restricted Shares, which would cause the Participant currently to recognize
income for U.S. federal income tax purposes in an amount equal to the excess (if
any) of the fair market value of the Restricted Shares (determined as of the
Grant Date) over the amount, if any, that the Participant paid for the
Restricted Shares, which excess will be subject to U.S. federal income tax.  The
form for making a Section 83(b) election is attached as Attachment B.  The
Participant

 

3

--------------------------------------------------------------------------------


 

acknowledges that (i) the Participant is solely responsible for the decision
whether or not to make a Section 83(b) election, and the Company is not making
any recommendation with respect thereto, (ii) it is his or her sole
responsibility to timely file the Section 83(b) election within 30 days after
the Grant Date, if the Participant decides to make such election, and (iii) if
the Participant does not make a valid and timely Section 83(b) election, the
Participant will be required to recognize ordinary income at the time of vesting
on any future appreciation on the Restricted Shares.

 

(f)            Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) that becomes due with respect to the Restricted
Shares (or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements.  Notwithstanding the foregoing, the Committee may
permit, in its sole discretion, the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which a withholding
obligation arises, a number of vested Shares owned and designated by the
Participant having an aggregate fair market value as of such date that is equal
to the minimum amount required to be withheld.  If the Committee permits the
Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the fair market value of the Shares
transferred to the Company as provided above.

 

Section 3.  Vesting of Restricted Shares.

 

(a)           Termination of Service.

 

(i)            Death or Disability.  In the event of the Participant’s
Termination of Service at any time due to the Participant’s death or Disability,
(x) the Service Condition shall be deemed to be satisfied as of the date of such
termination and (y) if the Value Condition is satisfied as of the Scheduled
Vesting Date, the Restricted Shares shall fully vest as of such date.

 

(ii)           Any Other Termination of Service.  In the event of the
Participant’s Termination of Service at any time for any reason (other than due
to the Participant’s death or Disability), the Restricted Shares shall be
forfeited in their entirety as of the date of such termination without any
payment to the Participant.

 

Notwithstanding the foregoing, in the event of the Participant’s Termination of
Service other than by the Company for Cause, the Committee may,

 

4

--------------------------------------------------------------------------------


 

in its sole discretion, accelerate the vesting or waive any term or condition
(including the Service Condition and/or Value Condition) of this Agreement,
subject to such terms and conditions as the Committee deems appropriate, with
respect to all or a portion of the Restricted Shares.

 

(b)           Change in Control.  If a Change in Control occurs at any time and
the Value Condition is satisfied as of the date of such Change in Control (as
described below), the Restricted Shares shall fully vest as of the date of such
Change in Control; provided that if prior to the date of such Change in Control,
the Company or the acquirer requests in writing that the Participant continue to
provide services to the Company (or the successor or surviving entity) for a
specified period not to exceed 12 months after such Change in Control, the
Restricted Shares shall vest as of the earliest of (x) the last day of such
requested period, (y) the Scheduled Vesting Date or (z) the date, if any, of the
Participant’s Termination of Service by the Company (or the successor or
surviving entity) without Cause, by the Participant for Good Reason or due to
the Participant’s death or Disability (such earliest date, the “Change in
Control Vesting Date”).  The Restricted Shares shall be forfeited in their
entirety without any payment to the Participant upon his or her Termination of
Service by the Company (or the successor or surviving entity) for Cause or by
the Participant without Good Reason at any time prior to the Change in Control
Vesting Date.  If a Change in Control occurs at any time and the Value Condition
is not satisfied as of the date of such Change in Control, the Restricted Shares
shall be forfeited in their entirety as of the date of such Change in Control
without any payment to the Participant.

 

If a Change in Control results from the occurrence of an event within the
meaning of:

 

(i)            clause (i) or (iii) of the definition of “Change in Control,” the
Value Condition shall be deemed to be satisfied as of the date of such Change in
Control if the price or implied price per Share in such Change in Control equals
or exceeds $13.50; or

 

(ii)           clause (ii) of the definition of “Change in Control,” the Value
Condition shall be deemed to be satisfied if the average of the volume weighted
average price of a Share for each trading day during the 90-day period ending on
the day before such Change in Control equals or exceeds $13.50.

 

(c)           Committee’s Failure to Grant Specified Awards.  The Restricted
Shares shall fully vest as of the third anniversary of the IPO if, during the
period commencing on the Grant Date and ending on the third anniversary of the
IPO, the Committee has not granted Awards under the Plan with terms
substantially similar to the terms set forth in this Agreement (other than this
Section 4(c)) with

 

5

--------------------------------------------------------------------------------

 

respect to 624,061 Shares in the aggregate. For the avoidance of doubt, IPO
Awards granted under the Plan shall not constitute Awards granted for purposes
of this Section 4(c)).

 

(d)           Effect of Vesting. Subject to the provisions of this Agreement,
upon the vesting of Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse, and subject to any applicable Lock Up
Agreement, such Shares shall be fully assignable, saleable and transferable by
the Participant, and the Company shall deliver such Shares, along with any
dividends and other distributions that were paid with respect to such Shares but
withheld pending vesting, to the Participant. Subject to any applicable Lock Up
Agreement, such Shares shall be delivered by transfer to the Depository Trust
Company for the benefit of the Participant or by delivery of a stock certificate
registered in the Participant’s name.

 

Section 4.  Miscellaneous Provisions.

 

(a)           Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Two Post Oak Central

1980 Post Oak Blvd., Suite 1200

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)           Entire Agreement. This Agreement, the Plan, and any other
agreements referred to herein and therein and any schedules, exhibits and other
documents referred to herein or therein, constitute the entire agreement and
understanding between the parties in respect of the subject matter hereof and

 

6

--------------------------------------------------------------------------------


 

supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

(c)           Amendment; Waiver. No amendment or modification of any provision
of this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify the
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d)           Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.

 

(e)           Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(f)            Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(g)           Participant Undertaking. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Restricted Shares pursuant
to the provisions of this Agreement.

 

(h)           Plan. The Participant acknowledges and understands that material
definitions and provisions concerning the Restricted Shares and the
Participant’s rights and obligations with respect thereto are set forth in the
Plan. The Participant has read carefully, and understands, the provisions of the
Plan.

 

7

--------------------------------------------------------------------------------


 

(i)            Governing Law. The Agreement shall be governed by the laws of the
State of Delaware, without application of the conflicts of law principles
thereof.

 

(j)            Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on each party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4(a) shall be deemed effective service of process on such
party.

 

(k)           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

Samuel H. Gillespie III

 

 

Title:

General Counsel and Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

[Name of Participant]

 

9

--------------------------------------------------------------------------------


 

Attachment B

 

SECTION 83(b) ELECTION

 

 

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

 

 

(1)

 

The taxpayer performing the services is:

 

 

 

 

 

Name:                                                                                                  

 

 

Address:                                                                                               

 

 

Social Security
Number:                                                                      

 

 

 

(2)

 

The property with respect to which the election is being made
is                     shares (the “Restricted Shares”) of common stock, par
value $.01 per share, of Cobalt International Energy, Inc. (the “Company”)

 

 

 

(3)

 

The Restricted Shares were transferred on
                                                          .

 

 

 

(4)

 

The taxable year in which the election is being made is the calendar year
                   .

 

 

 

(5)

 

The Restricted Shares are not transferable and are subject to a substantial risk
of forfeiture within the meaning of Section 83(c)(1) of the Internal Revenue
Code until and unless specified conditions are satisfied or a specified event
occurs, in each case as set forth in the Company’s Long Term Incentive Plan and
the Restricted Stock Award Agreement pursuant to which the Restricted Shares
were issued.

 

 

 

(6)

 

The fair market value of the Restricted Shares at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is $                    per share.

 

 

 

(7)

 

The amount paid by the taxpayer for the Restricted Shares is
$                    per share.

 

 

 

(8)

 

A copy of this statement has been furnished to the Company, for whom the
taxpayer will be performing services underlying the transfer of the Restricted
Shares.

 

 

 

(9)

 

This statement is executed on
                                                                       .

 

 

 

 

 

 

 

 

 

 

Spouse (if any)

Taxpayer

 

This statement must be filed with the Internal Revenue Service Center with which
you filed your last U.S. federal income tax return within 30 days after the
grant date of the Restricted Stock Award Agreement. This filing should be made
by registered or certified mail, return receipt requested. You are also required
to (i) deliver a copy of this statement to the Company and (ii) attach a copy of
this statement to your federal income tax return for the taxable year that
includes the grant date (and may also be required to

 

10

--------------------------------------------------------------------------------


 

attach a copy of this statement to your state income tax return for such year).
You should also retain a copy of this statement for your records.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF RELEASE]

 

For and in consideration of certain payments and other benefits due to [·]
(“Employee”) pursuant to the Severance Agreement (the “Severance Agreement”)
dated as of [·], 20    , between Cobalt International Energy, Inc., (the
“Company”) and Employee, and for other good and valuable consideration, Employee
hereby agrees, for Employee, Employee’s spouse and child or children (if any),
Employee’s heirs, beneficiaries, devisees, executors, administrators, attorneys,
personal representatives, successors and assigns, to forever release, discharge
and covenant not to sue the Company and its divisions, affiliates, subsidiaries,
parents, branches, predecessors, successors, assigns, and, with respect to such
entities, their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, members, representatives,
attorneys, insurers and fiduciaries, past, present and future (the “Released
Parties”) from any and all claims of any kind arising out of, or related to, his
employment with the Company, its affiliates or subsidiaries (collectively, with
the Company, the “Affiliated Entities”) or Employee’s separation from employment
with the Affiliated Entities, which Employee now has or may have against the
Released Parties, whether known or unknown to Employee, by reason of facts which
have occurred on or prior to the date that Employee has signed this Release.
Such released claims include, without limitation, any and all claims relating to
the foregoing under federal, state or local laws pertaining to employment,
including, without limitation, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et.
seq., the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et. seq.,
the Americans with Disabilities Act, as amended, 42 U.S.C. Section 12101 et.
seq. the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981
et. seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination, the
payment of wages and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of Employee’s employment with the Affiliated Entities, as well as any
and all such claims under state contract or tort law. By signing this Release,
Employee is bound by it.  Anyone who succeeds to Employee’s rights and
responsibilities, such as heirs or the executor of Employee’s estate, is also
bound by this Release. This Release also applies to any claims brought by any
person or agency or class action under which Employee may have a right or
benefit. Notwithstanding this release of liability, nothing in this Release
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Release) with the Equal Employment Opportunity
Commission (the “EEOC”) or comparable state or local agency or participating in
any

 

C-1

--------------------------------------------------------------------------------


 

investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Employee understands and agrees that Employee is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC or comparable state or local agency proceeding or subsequent
legal actions.

 

Employee has read this Release carefully, acknowledges that Employee has been
given at least [21] [45] days to consider all of its terms and has been and is
hereby advised to consult with an attorney and any other advisors of Employee’s
choice prior to executing this Release, and Employee fully understands that by
signing below Employee is voluntarily giving up any right which Employee may
have to sue or bring any other claims against the Released Parties, including
any rights and claims under the Age Discrimination in Employment Act. Employee
also understands that Employee has a period of seven days after signing this
Release within which to revoke his agreement, and that neither the Company nor
any other person is obligated to make any payments or provide any other benefits
to Employee pursuant to the Severance Agreement until eight days have passed
since Employee’s signing of this Release without Employee’s signature having
been revoked other than any accrued obligations or other benefits payable
pursuant to the terms of the Company’s normal payroll practices or employee
benefit plans. Finally, Employee expressly represents that he has not been
forced or pressured in any manner whatsoever to sign this Release, and Employee
agrees to all of its terms voluntarily.

 

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Employee under the Severance Agreement or any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Employee’s compensation or
benefits are intended to continue or Employee is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Employee’s termination and
(ii) rights to indemnification Employee may have under (A) applicable law,
(B) any other agreement between Employee and a Released Party and (C) as an
insured under any director’s and officer’s liability insurance policy now or
previously in force.

 

C-2

--------------------------------------------------------------------------------


 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

 

 

 

 

[Name]

 

[Employee]

 

 

 

 

 

Cobalt International Energy, Inc.

 

 

 

 

 

 

 

 

By:

 

[Name]

 

 

Name:

 

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------
